STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 7, 2018
               Plaintiff-Appellee,

v                                                                    No. 339846
                                                                     Kalkaska Circuit Court
CARLTON JAMES RAPOZA, JR.,                                           LC No. 16-003931-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and K. F. KELLY and RIORDAN, JJ.

PER CURIAM.

        Following a jury trial, defendant, Carlton James Rapoza, Jr., was convicted of three
counts of first-degree criminal sexual conduct (CSC-I), MCL 750.520b(2)(b) (sexual penetration
[penis/anus] with victim younger than 13 and defendant 17 or older), and one count of sodomy,
MCL 750.158. The trial court sentenced Rapoza as a fourth habitual offender, MCL 769.12, to
concurrent prison terms of 47 to 75 years for each CSC-I conviction and 6 to 25 years for the
sodomy conviction. Rapoza appeals as of right. We affirm.

                                 I. FACTUAL BACKGROUND

         Rapoza had parenting time with his son on a regular basis. In late January 2016, the
boy’s mother noticed him in bed with a blanket pulled over his head when he should have been
sleeping. When she pulled back the blanket, she saw the child playing with the tag on a stuffed
animal in a way that appeared odd to her. She asked him what he was doing and why. The child
initially said, “Nothing,” and “I can’t tell you.” The child’s mother insisted that he was doing
something because he was not asleep. The child told her that Rapoza “sticks his private part in
his butt.” The child’s mother asked him how it happened, and he told her that Rapoza put “him
on his lap and puts his private part in his butt” when the other children were not around.

        The next day, the child’s mother took him in for a medical examination by Physician’s
Assistant Michelle Green. Green was unable to diagnose the child because he would not tell her
anything. Green recommended that the child’s mother take him in for a more specialized
examination by a pediatrician. Dr. Cynthia Smith, a pediatrician with experience in interviewing
children who are alleged victims of sexual abuse, examined the child. During the examination,
the child told Dr. Smith that Rapoza pulled his pants down and “put his wiener . . . sticked it in.”



                                                -1-
        Using an anatomically correct doll at trial, the child identified the penis and the anus as
private parts. The child testified that Rapoza touched his private parts and “put him wiener in
my butt.” The child testified that this happened at night in the summertime when everyone else
in the house was asleep. According to the child, he told Rapoza that this was not a good idea,
but Rapoza told the child he would be grounded if he did not comply. The child testified that
Rapoza told him not to tell anyone. The child testified that he was afraid of Rapoza.

        After the prosecution rested, the defense called Carly Bentley, a forensic interviewer.
Bentley interviewed the child, and the forensic interview was recorded and videotaped. Bentley
used open-ended questions regarding the allegations of sexual abuse. When Bentley asked the
child about sexual abuse, what he told Dr. Smith, and if anyone ever asked him to keep a secret,
the child responded that he did not know. The child denied wanting to talk to Bentley about
anything. Bentley testified that it is not uncommon for children to “freeze up.” Bentley said that
the child’s body language changed when she changed from neutral topics to sexual topics. His
shoulders sunk, and he looked at the ground, suggesting that he was uncomfortable.

                        II. ADMISSION OF HEARSAY TESTIMONY

                                         A. MRE 803A

        Rapoza raises several issues regarding the admission of hearsay testimony under a
hearsay exception. “ ‘Hearsay’ is a statement, other than the one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
MRE 801(c). Hearsay is generally prohibited and may only be admitted at trial if provided for in
an exception to the hearsay rule. MRE 802. We review the trial court’s decision to admit
evidence for an abuse of discretion. People v Starr, 457 Mich. 490, 494; 577 NW2d 673 (1998).
A trial court abuses its discretion when its decision “falls outside the range of principled
outcomes.” People v Nicholson, 297 Mich. App. 191, 196; 822 NW2d 284 (2012).

        Rapoza first argues that the trial court abused its discretion by admitting hearsay
statements that the child made to his mother under MRE 803A. He contends that the statements
were inadmissible hearsay because they were not spontaneous but were the result of questioning
by the child’s mother. MRE 803A, the “tender years exception” to the hearsay rule, provides, in
relevant part:

              A statement describing an incident that included a sexual act performed
       with or on the declarant by the defendant or an accomplice is admissible to the
       extent that it corroborates testimony given by the declarant during the same
       proceeding, provided:

               (1) the declarant was under the age of ten when the statement was made;

               (2) the statement is shown to have been spontaneous and without
       indication of manufacture;

              (3) either the declarant made the statement immediately after the incident
       or any delay is excusable as having been caused by fear or other equally effective
       circumstance; and

                                                -2-
               (4) the statement is introduced through the testimony of someone other
       than the declarant.

        “MRE 803A generally requires the declarant-victim to initiate the subject of sexual
abuse. The question of spontaneity, at its essence, asks whether the statement is the creation of
the child or another.” People v Gursky, 486 Mich. 596, 613; 786 NW2d 579 (2010). Statements
may be spontaneous if they “arise out of pure impulse[,]” they “are made as a result of prompt,
plan, or questioning by a third party, yet are in some manner atypical, unexpected, or do not
logically follow from the prompt[,]” or they follow from “open-ended and nonleading questions
that include answers or information outside the scope of the questions themselves.” Id. at 610-
611. Questioning a child does not render the child’s answers nonspontaneous. Id. at 614.

        In this case, the child’s mother found the victim awake in his bed with a blanket over his
head and “flicking” or playing with the tag of a stuffed animal in what she found to be an
unusual manner. She asked the child what he was doing and why, and the child told her that
Rapoza had “put his private part in his butt.” The child’s mother asked him how it happened,
and he told her that Rapoza “sticks him on his lap and puts his private part in his butt” when the
other children were not around. Nothing in the mother’s questions suggested that the child had
been sexually abused or that Rapoza was involved, and the child’s disclosure of sexual abuse
was not the type of information that would be expected to come from the questions under these
circumstances. Accordingly, the trial court did not abuse its discretion by concluding that the
child’s statements were spontaneous.

        Rapoza also argues that the approximate six-month delay in disclosure was not
excusable. Rapoza did not object on this ground at trial. We review unpreserved claims of error
only to ascertain whether any plain error affected the defendant’s substantial rights. People v
Carines, 460 Mich. 750, 763-765; 597 NW2d 130 (1999). Because Rapoza merely announces his
position without providing any rationalization or factual support for this argument, it is
considered abandoned. See People v Matuszak, 263 Mich. App. 42, 59; 687 NW2d 342 (2004).
Nonetheless, the record does not support this argument. A delayed corroborative statement is
admissible when the delay is “excusable as having been caused by fear or other equally effective
circumstance[.]” MRE 803A(3). A “well-grounded fear of [the] defendant” can excuse a delay
as long as nine months. People v Dunham, 220 Mich. App. 268, 272; 559 NW2d 360 (1996).
The child’s testimony established that the six-month delay in disclosure was motivated by his
fear of Rapoza. Under these circumstances, Rapoza has not shown plain error.

                                        B. MRE 803(4)

       Rapoza next argues that the trial court abused its discretion by admitting hearsay
statements that the child made to Dr. Smith under the medical treatment exception to the hearsay
rule, MRE 803(4), because the statements were not trustworthy and not reasonably necessary to
diagnose and treat the effects of the alleged sexual abuse. He contends that Physician’s Assistant
Michelle Green had already examined the child and that any questions Dr. Smith asked were
intended to elicit further statements to corroborate the child’s statements to his mother.

       MRE 803(4) provides an exception to the hearsay rule for statements made for the
purpose of medical treatment or diagnosis. These statements are “admissible pursuant to MRE

                                               -3-
803(4) if they were reasonably necessary for diagnosis and treatment and if the declarant had a
self-interested motivation to be truthful in order to receive proper medical care.” People v
Mahone, 294 Mich. App. 208, 214-215; 816 NW2d 436 (2011). “Particularly in cases of sexual
assault, in which the injuries might be latent, such as contracting sexually transmitted diseases or
psychological in nature, and thus not necessarily physically manifested at all, a victim’s
complete history and a recitation of the totality of the circumstances of the assault are properly
considered to be statements made for medical treatment.” Id. A child’s statements are
admissible under MRE 803(4) “when the totality of circumstances surrounding the statements
supports that they are trustworthy.” People v Duenaz, 306 Mich. App. 85, 95; 854 NW2d 531
(2014). To determine whether a child’s statements to a medical professional are trustworthy, this
Court reviews those statements in light of the following factors:

       (1) the age and maturity of the declarant, (2) the manner in which the statements
       are elicited (leading questions may undermine the trustworthiness of a statement),
       (3) the manner in which the statements are phrased (childlike terminology may be
       evidence of genuineness), (4) use of terminology unexpected of a child of similar
       age, (5) who initiated the examination (prosecutorial initiation may indicate that
       the examination was not intended for purposes of medical diagnosis and
       treatment), (6) the timing of the examination in relation to the assault (the child is
       still suffering pain and distress), (7) the timing of the examination in relation to
       the trial (involving the purpose of the examination), (8) the type of examination
       (statements made in the course of treatment for psychological disorders may not
       be as reliable), (9) the relation of the declarant to the person identified (evidence
       that the child did not mistake the identity), and (10) the existence of or lack of
       motive to fabricate. [People v Meeboer (After Remand), 439 Mich. 310, 324-325;
       484 NW2d 621 (1992) (citations omitted).]

“[E]vidence that the person identified as the assailant had the opportunity to commit the assault”
can also “support the trustworthiness of the child’s statements regarding a sexual assault and aid
in the determination whether the statement was made for the purpose of receiving medical care.”
Id. at 326.

        In this case, the child had just turned six years old when Dr. Smith examined him upon
referral from Green. At trial, Dr. Smith testified that she asks children open-ended questions
tailored toward medical treatment that enable her to obtain a complete picture of what occurred
so that she can better diagnose physical injury. She looks for signs of injury, infection, and
sexually transmitted diseases, as well as signs that a child needs counseling. When Dr. Smith
examined the child in this case, he appeared nervous about answering her questions about who
could touch his private parts, so Dr. Smith told him that “it was okay to tell doctors about those
things so that we knew how to check him.” The child then said that Rapoza told him to pull his
pants down and not to tell anyone. Dr. Smith asked the child what else happened, and the child
said that Rapoza pulled his pants down and “put his wiener . . . sticked it in.” During the
physical examination, Dr. Smith asked the child to show her where he was touched. The child
pointed to the opening to his rectum and said, “My dad put him wiener inside my butt.” Dr.
Smith examined the child’s rectum but found no signs of injury. She explained that the absence
of physical symptoms, such as redness or scarring, is common when time has elapsed and that


                                                -4-
injuries to the rectum begin to heal within 24 to 48 hours after an incident. The child’s last
possible contact with Rapoza before the examination was 11 days earlier.

        These circumstances show that Dr. Smith’s hearsay testimony was admissible. There
was no evidence that Dr. Smith used leading questions during the examination. The child used
childlike euphemisms for genital and anal areas. The examination was not initiated by the
prosecution, the police, or CPS, but rather by Green, another medical professional. Dr. Smith
performed a physical examination of the child’s body. Although Dr. Smith stated that she would
refer the child to counseling, if necessary, the examination was not psychological. The child
identified Rapoza, and despite Rapoza’s theory that the child’s mother “coached” the child, no
evidence was presented that the child had a motive to fabricate his statements. The totality of the
circumstances supports the trial court’s finding that the child’s statements to the doctor were
trustworthy and reasonably necessary for medical treatment and diagnosis. The statements were
admissible under MRE 803(4), and the trial court did not abuse its discretion by admitting them. 1

                                    III. BRADY VIOLATION

        Rapoza argues that the prosecution’s failure to produce Child Protective Service (CPS)
reports showing that the child’s mother previously alleged that another individual sexually abuse
the child violated Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963), and
denied him his right of confrontation because the child’s mother had already testified by the time
defense counsel received the report. Rapoza did not raise the issues of a Brady violation or a
denial of his right of confrontation in the trial court. Therefore, we review the unpreserved
constitutional issues for plain error. People v Hanks, 276 Mich. App. 91, 92; 740 NW2d 530
(2007). To avoid forfeiture under the plain error rule, the defendant must demonstrate that an
error occurred, the error was plain, and the plain error affected substantial rights. Carines, 460
Mich. at 763. “The third prong requires a showing of prejudice, which occurs when the error
affected the outcome of the lower court proceedings.” People v Putman, 309 Mich. App. 240,
243; 870 NW2d 593 (2015).

        On appeal, Rapoza briefly refers to Brady, cites the Brady factors, and then asserts that
the CPS reports “contained exculpatory evidence that should have been disclosed by the
prosecution.” He does not identify the allegedly exculpatory evidence. He then announces that
he “was inarguably denied his right to confront [the victim’s mother] with her false claims [of]
sexual abuse made against other adults,” without explaining how each of the factors is met or
citing any authority establishing that the facts in this case amount to such a violation. Under
these circumstances, we consider this issue abandoned. See Matuszak, 263 Mich. App. at 59.

        Nonetheless, Rapoza’s argument is without merit. “The Supreme Court of the United
States held in Brady that ‘the suppression by the prosecution of evidence favorable to an accused


1
 Additionally, the trial court provided the jury with a cautionary instruction at the time of Dr.
Smith’s testimony. The court instructed the jury that “these statements of [the child] that are
going to be described to you are not evidence that they are true. They’re just evidence that this is
what the doctor heard. The questions the doctor asked during the course of her treatment.”


                                                -5-
upon request violates due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.’ ” People v Chenault, 495 Mich.
142, 149; 845 NW2d 731 (2014), quoting Brady, 373 U.S. at 87. The three components of a
Brady violation are that: “(1) the prosecution has suppressed evidence; (2) that is favorable to
the accused; and (3) that is material.” Chenault, 495 Mich. at 150. “The government is held
responsible for evidence within its control, even evidence unknown to the prosecution[.]” Id.
“To establish materiality, a defendant must show that there is a reasonable probability that, had
the evidence been disclosed to the defense, the result of the proceeding would have been
different.” Id (quotation marks and citation omitted). “The question is whether, in the absence
of the suppressed evidence, the defendant received a fair trial, understood as a trial resulting in a
verdict worthy of confidence.” Chenault, 495 Mich. at 150-151 (quotation marks and citation
omitted).

        In this case, there was no Brady violation because the reports were not suppressed. The
defense received the reports on the first day of trial. Moreover, assuming that the reports were
somehow “favorable” to Rapoza under Brady, they do not meet the test of materiality. Rapoza
asserted below that the reports could have been used to impeach the credibility of the child’s
mother. After having an opportunity to review the reports and hear argument from both parties,
however, the trial court refused to allow Rapoza to cross-examine the child’s mother about the
reports because the court found the marginal probative value of the evidence substantially
outweighed by the danger of unfair prejudice under MRE 403. Because the evidence was
excluded for an appropriate reason, and because Rapoza has not challenged that evidentiary
ruling on appeal, Rapoza has not shown that the result of the proceeding would have been
different had the reports been disclosed sooner.

                              IV. ONE-WAY WITNESS SCREEN

        Rapoza argues that his rights to face-to-face confrontation and to the presumption of
innocence were violated when the child testified from behind a one-way screen. Defense
counsel stipulated to the use of the one-way witness screen during the child’s testimony. Waiver
is “the intentional relinquishment or abandonment of a known right. One who waives his rights
under a rule may not then seek appellate review of a claimed deprivation of those rights, for his
waiver has extinguished any error.” People v Kowalski, 489 Mich. 488, 503; 803 NW2d 200
(2011) (quotation marks and citations omitted). “A stipulation constitutes a waiver of any
alleged error[.]” People v Eisen, 296 Mich. App. 326, 328; 820 NW2d 229 (2012). This issue is
waived, and there is no error for this Court to review.2

                       V. INEFFECTIVE ASSISTANCE OF COUNSEL

        Rapoza also raises a claim of ineffective assistance of trial counsel. To show ineffective
assistance of counsel, the defendant must prove that counsel made an error and the error was
prejudicial to defendant. People v Pickens, 446 Mich. 298, 311, 314; 521 NW2d 797 (1994).


2
  Nonetheless, the arguments raised by Rapoza on appeal were addressed and rejected in People
v Rose, 289 Mich. App. 499, 517-518; 808 NW2d 301 (2010).


                                                -6-
That is, first, “the defendant must show that counsel’s performance fell below an objective
standard of reasonableness.” People v Russell, 297 Mich. App. 707, 715-716; 825 NW2d 623
(2012) (quotation marks and citation omitted). This Court begins with a strong presumption that
trial counsel’s conduct fell within the range of reasonable professional assistance and requires
that the defendant overcome the presumption that the challenged action or inaction constituted
sound trial strategy. People v LeBlanc, 465 Mich. 575, 578; 640 NW2d 246 (2002). “Decisions
regarding whether to call or question witnesses are presumed to be matters of trial strategy.”
Russell, 297 Mich. App. at 716. “Second, the defendant must show that, but for counsel’s
deficient performance, a different result would have been reasonably probable.” Id. at 715-716
(quotation marks and citation omitted).

        Rapoza announces a number of alleged errors in his counsel’s performance, but he has
failed to brief and develop arguments with respect to all but one of the alleged errors. An
appellant abandons an issue when he merely asserts error without proper argument. People v
Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001). Because Rapoza merely announces
errors but fails to brief all but one of his arguments on appeal, he has abandoned those
allegations of error. In addition, absent substantive analysis, he has failed to sustain his burden
of showing that counsel’s performance fell below an objective standard of reasonableness.

         Rapoza has developed his argument that defense counsel performed deficiently by failing
to call a second expert witness, Dr. Wayne Simmons. Rapoza moved for a Ginther3 hearing in
the trial court with respect to his claims of ineffective assistance of counsel, but he did not allege
that trial counsel was ineffective by failing to call Dr. Simmons to testify. Therefore, this
argument is unpreserved, and review is limited to mistakes apparent on the record. People v
Lopez, 305 Mich. App. 686, 693; 854 NW2d 205 (2014).

       In this case, defense counsel informed the trial court that he was not going to call Dr.
Simmons because his testimony would be cumulative to Bentley’s testimony and defense
counsel was concerned that the witnesses might contradict each other. “This Court does not
second-guess counsel on matters of trial strategy, nor does it assess counsel’s competence with
the benefit of hindsight.” Russell, 297 Mich. App. at 716. Rapoza has not overcome the strong
presumption that counsel’s decision to forgo Dr. Simmons’s testimony was a reasonable strategic
one. He has failed to demonstrate that he was denied the effective assistance of counsel.

                           VI. CUMULATIVE EFFECT OF ERRORS

       Finally, Rapoza argues that the cumulative effect of several minor errors can deprive a
defendant of a fair trial. Because Rapoza has not established that any errors occurred, there can
be no cumulative effect of errors that would merit reversal. See People v Dobek, 274 Mich. App.
58, 106; 732 NW2d 546 (2007).




3
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -7-
We affirm.

                   /s/ Peter D. O’Connell
                   /s/ Kirsten Frank Kelly
                   /s/ Michael J. Riordan




             -8-